              Case 19-17977-SMG           Doc 91     Filed 02/11/20     Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION
In re

Brenda Lee Wade-Lester
                                                  CHAPTER        13
                                                  CASE NO.       19-17977-SMG
      Debtor(s)
______________________________/


   RESPONSE BY U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF
        TIKI SERIES IV TRUST TO DEBTOR(S)' OBJECTION TO CLAIM

        U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF TIKI SERIES IV
TRUST ("Creditor"), responds to the Objection to Claim filed by the Debtor1 and states:

        1.     On November 1, 2019, Creditor filed its Proof of Claim (Claim No. 5-1) for the

prepetition mortgage debt owed by the Debtor. The Claim sets forth a total secured Claim

amount of $157,743.97 and an arrearage amount of $38,347.88.

        2.     The Debtor filed an Objection to Creditor’s Claim No. 5-1 on January 22, 2020,

(Doc. No. 83) stating that Proof of Claim includes attorney’s fees in the amount of $9,196.08 that

were not substantiated with invoices itemizing same. Debtor requested a breakdown of the legal

fees and, if not provided, asked that the arrears amount be reduced to $33,253.30.

        3.     Contrary to the Debtor’s Objection, the total amount of pre-petition fees is

$9,189.23 and encompasses not only attorney’s fees, but also late charges, property inspection

fees, and appraisal fees and costs. Additionally, Creditor has provided counsel for the Debtor with

invoices for the attorneys fees that are itemized in the Proof of Claim as requested. Creditor does

note that there are $871.00 in remaining invoices that Creditor is attempting to obtain from the

prior loan servicer and will provide those to counsel for the Debtor upon receipt.

        4.     Creditor respectfully requests that this matter be continued to allow time to obtain

the outstanding invoices.
               Case 19-17977-SMG           Doc 91     Filed 02/11/20      Page 2 of 2



                   Certification as to Admission to the Southern District Bar

         I hereby certify that I am admitted to the Bar of the United States District Court for the
Southern District of Florida, and I am in compliance with the additional qualifications to practice
in this court set forth in Local Rule 2090-1(A).

        I hereby certify that if the above is a matter requiring a hearing rather than negative notice,
I have attempted to resolve the disputes involved with opposing parties prior to requesting any
hearing on the above Motion.

                                                       /s/ Jessica Hicks
                                                       Jessica Hicks
                                                       Kass Shuler, P.A.
                                                       P.O. Box 800
                                                       Tampa, FL 33601
                                                       Phone: (813) 229-0900 Ext. 1465
                                                       Fax: (813) 229-3323
                                                       jhicks@kasslaw.com
                                                       Florida Bar No. 1003462

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT a true and correct copy of the foregoing was furnished on
February 11, 2020, by U.S. Mail and/or electronic mail via CM/ECF to: Brenda Lee Wade-Lester,
3519 NW 32 Street, Lauderdale Lakes, FL 33309; Matis H Abarbanel, Esq., 2150 S. Andrews
Avenue 2nd Floor, Ft. Lauderdale, FL 33316; Robin R. Weiner, Trustee P.O. Box 559007, Ft.
Lauderdale, FL 33355.



                                                       /s/ Jessica Hicks
                                                       Jessica Hicks (x1465)


1911506/mlh
